Citation Nr: 1829666	
Decision Date: 07/13/18    Archive Date: 07/24/18

DOCKET NO.  17-27 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for postoperative excision of a pilonidal cyst. 

2. Entitlement to service connection for tinnitus.

3. Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1955 to June 1959.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2001 and October 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The December 2001 rating decision denied a compensable rating for postoperative excision of a pilonidal cyst and the October 2014 rating decision, in pertinent part, denied service connection for tinnitus and entitlement to TDIU.

Regarding the matter of the rating to be assigned for the Veteran's postoperative excision of a pilonidal cyst, the Board notes that after he initiated an appeal of the December 2001 rating decision, he was issued a statement of the case (SOC) in December 2002.  Thereafter, the record reflects the appeal was determined to have not been properly perfected, and the issue was considered resolved.  However, a closer review of the record shows the Veteran did submit a timely February 2003 VA Form 9 in response to the December 2002 SOC.  Accordingly, this issue is properly before the Board on appeal.  See 38 C.F.R. § 19.35.  


FINDING OF FACT

On May 2, 2018, prior to the promulgation of a decision in the appeal, the Board received notification of the Veteran's death. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302. 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.



		
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


